     4:20-cb-03003-CRZ Doc # 8 Filed: 07/02/20 Page 1 of 1 - Page ID # 33



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:20CB3003
                                                 CITATIONS 9183255 AND 9183256
     vs.

JEREMY L. HIGHTSHOE,                                             ORDER

                     Defendant.



     IT IS ORDERED:

     1)    The Government’s oral motion to continue the initial appearance, (Filing
           No. 5), is granted.

     2)    The defendant is ordered to appear at 3:00 p.m. on August 6, 2020 before
           the undersigned magistrate judge in Courtroom 2, United States
           Courthouse and Federal Building, 100 Centennial Mall North, Lincoln,
           Nebraska.

     3)    The defendant and counsel for the government shall attend the hearing.


     4)    The United States shall serve a copy of this Order on the defendant and
           file a certificate of service stating it has done so. The certificate of service
           shall state the method of service, date of service, and identity and address
           of the person served.

     July 2, 2020.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
